SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2015 Cigna Corporation (Exact name of registrant as specified in its charter) Delaware 1-08323 06-1059331 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Cottage Grove Road Bloomfield, Connecticut 06002 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (860) 226-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 21, 2015, Cigna Corporation (“Cigna”) issued a press release regarding a proposal from Anthem, Inc. (“Anthem”) to acquire Cigna. A copy of the press release, including the full text of Cigna’s letter to Anthem’s Board of Directors, is attached hereto as Exhibit 99.1 and incorporated herein by reference. This information (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act whether made before or after the date of this report, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Press Release dated June 21, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cigna Corporation Date: June 22, 2015 By: /s/ Thomas A. McCarthy Thomas A. McCarthy Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Cigna Press Release dated June 21, 2015.
